       Case: 5:19-cr-00228-SL Doc #: 45 Filed: 02/20/20 1 of 7. PageID #: 272




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 UNITED STATES OF AMERICA,                       )   CASE NO.: 5:19CR228
                                                 )
               Plaintiff,                        )   JUDGE SARA LIOI
                                                 )
        v.                                       )
                                                 )
 ANTHONY L. INGRAM,                              )   UNITED STATES OF AMERICA’S
                                                 )   SENTENCING MEMORANDUM
               Defendant.                        )


       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Peter E. Daly and Aaron P. Howell, Assistant United States

Attorneys, and respectfully submits the following memorandum setting forth the United States of

America’s position regarding sentencing for Defendant ANTHONY L. INGRAM.

I.     Offense Level Computation

       The United States agrees with the Offense Level Computation included in the Final

Presentence Investigation Report (“PSI”).

 COUNT 1: Kidnapping (18 U.S.C. § 1201(a)(1))
 Base offense level                                     32     §2A4.1(a)
 Dangerous weapon used                                  +2     §2A4.1(b)(3)
 Sexual exploitation of victim                          +6     §2A4.1(b)(5)
 Subtotal Offense level                                 40
       Case: 5:19-cr-00228-SL Doc #: 45 Filed: 02/20/20 2 of 7. PageID #: 273



II.    Use of a Dangerous Weapon, U.S.S.G. § 2A4.1(b)(3)

       In response to the PSI, Defendant first objects to the two-level increase in the offense

level for the use of a dangerous weapon and argues that the application of the enhancement is

inconsistent with United States v. Havis, 927 F.3d 382 (6th Cir. 2019). ECF at Doc. 42, PageID

263. Specifically, Defendant states that the Probation Officer impermissibly relied on the

Application Notes to U.S.S.G. §§ 2A4.1 and 1B1.1 to determine that the enhancement applied.

Id. Defendant takes particular issue with the Probation Officer’s reference to Application Note

1(E) of § 1B1.1, which indicates that an object used to create the impression that the object is a

weapon qualifies as a “dangerous weapon” under the guidelines. Id.

       Defendant’s reliance on Havis is misplaced. The Court in Havis determined that

Application Note 1 to U.S.S.G. § 4B1.2 “deserve[d] no deference” from the sentencing court

because the note added to, rather than simply interpreted, the definition of “controlled substance

offense” contained in the text of the guideline. Havis, 927 F.3d at 386-87. The Court further

stated that it “need not accept an interpretation that is ‘plainly erroneous or inconsistent with the’

corresponding guideline.” Id. (quoting Stinson v. United States, 508 U.S. 36, 45 (1993)).

Defendant attempts to analogize the Havis decision to the facts of the instant case by arguing that

the definition of “dangerous weapon” contained in Application Note 1(E) to § 1B1.1 is

inconsistent with the text of § 2A4.1, and that the Court should therefore disregard it. ECF at

Doc. 42, PageID 263. To determine that the dangerous weapon enhancement applies in the

instant case, however, the Court need not look any further than the text of § 2A4.1, which states,

“If a dangerous weapon was used, increase by 2 levels.” U.S.S.G. § 2A4.1(b)(3). Because

Defendant used a BB gun, which actually is a dangerous weapon, to threaten the victim,




                                                  2
        Case: 5:19-cr-00228-SL Doc #: 45 Filed: 02/20/20 3 of 7. PageID #: 274



Application Note 1(E)’s inclusion of objects used to give the impression of a weapon in the

definition of “dangerous weapon” is irrelevant. Havis does not apply in this context.1

         Federal courts, including the Sixth Circuit, have repeatedly determined that a BB gun or

pellet gun is a dangerous weapon. See United States v. Winters, 247 F. App’x 665, 669-70 (6th

Cir. 2007) (non-functioning BB gun qualified as a dangerous weapon); United States v.

Newbern, 451 F. App’x 242, 249 (3rd Cir. 2011) (defendant used a dangerous weapon in pistol

whipping victim with BB gun); United States v. Dunigan, 555 F.3d 501, 506-07 (5th Cir. 2009)

(recognizing that a BB gun is capable of inflicting serious bodily injury); United States v. Bey,

748 F.3d 774, 777-78 (7th Cir. 2014) (noting that pellet guns are not harmless, as “[p]eople have

been killed by them.”). Moreover, in a prosecution for bank robbery under 18 U.S.C. § 2113(d),

the Sixth Circuit found that even a toy gun satisfied the statutory element of “dangerous weapon

or device.” United States v. Medved, 905 F.2d 935, 939-40 (6th Cir. 1990). In Medved, the

Court observed that “a toy which looked like a real gun could be a dangerous weapon or device,

and its use could put people’s lives in jeopardy.” Id. (internal quotes omitted). The Court further

noted that “the apprehension created by the display of what appears to be a genuine gun can

bring on heart attacks and other untoward medical consequences.” Id. None of the cases cited

above relied on the application notes of the Guidelines in determining that a BB gun, pellet gun,

or even toy gun can constitute a dangerous weapon. Because it is similarly unnecessary in the

instant case to consider anything except the text of § 2A4.1(b)(3), Havis is not implicated.




1
         The United States believes that given the facts of the instant case, the text of § 2A4.1(b)(3) is sufficient to
render the dangerous weapon enhancement applicable. To the extent that Defendant raises an issue pursuant to
Havis, however, the government does not agree that the definitions of “dangerous weapon” and “firearm” contained
in Application Notes 1(E) and (H), respectively, are “plainly erroneous or inconsistent” with § 2A4.1(b)(3). Rather,
those notes provide interpretations of the Guidelines text which are consistent with such text, as well as with federal
case law as outlined in this Sentencing Memorandum.


                                                           3
       Case: 5:19-cr-00228-SL Doc #: 45 Filed: 02/20/20 4 of 7. PageID #: 275



       In McLaughlin v. United States, 476 U.S. 16 (1986), the United States Supreme Court

held that an unloaded gun qualified as a “dangerous weapon” for purposes of a federal bank

robbery under 18 U.S.C. § 2113(d). There, the Court held:

       Three reasons, each independently sufficient, support the conclusion that an
       unloaded gun is a “dangerous weapon.” First, a gun is an article that is typically
       and characteristically dangerous; the use for which it is manufactured and sold is
       a dangerous one, and the law reasonably may presume that such an article is
       always dangerous even though it may not be armed at a particular time or place.
       In addition, the display of a gun instills fear in the average citizen; as a
       consequence, it creates an immediate danger that a violent response will ensue.
       Finally, a gun can cause harm when used as a bludgeon.

Id. at 17-18 (emphasis added). In a footnote, the Court added that the floor debate in Congress

prior to the passage of 18 U.S.C. § 2113(d) “indicates that Congress regarded incitement of fear

as sufficient to characterize an apparently dangerous article (such as a wooden gun) as

‘dangerous’ within the meaning of the statute.” Id. at n. 3.

       Though it was in the context of the bank robbery statute, the Court’s reasoning, coupled

with Congress’ apparent intent, is instructive as to the scope of the term “dangerous weapon” in

relation to violent criminal offenses like the kidnapping Defendant committed in the instant case.

Indeed, the BB gun that Defendant used is essentially no different than the unloaded gun at issue

in McLaughlin. The evidence and testimony at trial in the instant case showed that the BB gun

was similar, if not identical, in size, weight, shape, and color to a real firearm. Both are

“characteristically dangerous” as manufactured. See Exhibits 1 and 2. Neither the BB gun nor

the unloaded gun were capable of firing a bullet at the time they were used (though the BB gun

could actually expel a projectile). The victim testified at trial that Defendant held the gun to her

head and her side in order to instill fear and to force her to submit to the sexual assault. Finally,

given its physical similarity to a real firearm, the BB gun also could be used as a bludgeon. Each




                                                  4
       Case: 5:19-cr-00228-SL Doc #: 45 Filed: 02/20/20 5 of 7. PageID #: 276



of the three reasons cited in McLaughlin which render an unloaded gun a dangerous weapon

applies with equal force to the BB gun used in the instant case.

       For all of the reasons stated above, the two-level enhancement for use of a dangerous

weapon under § 2A4.1(b)(3) is appropriate.

III.   Sexual Exploitation of the Victim, U.S.S.G. § 2A4.1(b)(5)

       Defendant also objects to the six-level increase in the offense level for the sexual

exploitation of the victim. ECF at Doc. 42, PageID 264. Defendant argues that the application

of the enhancement results in double-counting because he was indicted for kidnapping for the

purpose of committing a sexual assault. Id. As the Probation Officer noted in his response to the

objection, however, the sexual exploitation of the victim is a specific offense characteristic of the

kidnapping guideline, § 2A4.1. That is, the offense level calculation for all kidnapping offenses

begins at Base Offense Level 32. U.S.S.G. Appendix A, § 2A4.1. Only where the kidnapping

offense involves the sexual exploitation of the victim, as here, does the six-level increase apply.

There is no double-counting, as the Base Offense Level does not encompass the additional

conduct of sexual exploitation. See United States v. Walters, 775 F.3d 778, 782 (6th Cir. 2010)

(“Double counting occurs when precisely the same aspect of a defendant’s conduct factors into

his sentence in two separate ways. No double counting occurs if the defendant is punished for

distinct aspects of his conduct.”) (internal quotations and citations omitted).

       Defendant does not argue that the offense did not involve the sexual exploitation of the

victim. Nor could he. There was ample evidence at trial that Defendant took the victim into his

truck under false pretenses for the purpose of sexually assaulting her, and that during the course

of the kidnapping offense, Defendant raped the victim in his truck. Based upon the facts of the

instant case, it is clear that Defendant sexually exploited the victim and that the six-level increase




                                                  5
       Case: 5:19-cr-00228-SL Doc #: 45 Filed: 02/20/20 6 of 7. PageID #: 277



in the offense level applies. See United States v. Johns, 759 F. App’x 367 (6th Cir. 2018) (court

did not abuse its discretion in applying six-level increase under § 2A4.1(b)(5) where defendant

kidnapped victim and victim testified that defendant sexually assaulted her at gunpoint).

IV.    Recommendation

       Based upon Defendant’s conviction for kidnapping, the particular offense conduct

involved in this case, and Defendant’s criminal history, the government recommends a sentence

within the applicable Sentencing Guidelines range of 360 months to life imprisonment.

       The evidence at trial showed that Defendant planned the kidnapping with which he was

convicted, likely in concert with another individual. He carried out that plan by luring the victim

into his truck with false promises of a ride from Michigan to her vehicle in Indiana, but having

no intention of actually helping her get where she needed to go. Despite the victim’s protests,

Defendant continued on to Ohio, where he then raped the victim in his truck on the side of the

interstate. The victim testified in great detail about how Defendant forced her into the rear area

of the cab, told her not to scream, slapped her in the face, threatened her with a weapon, forced

her to perform oral sex on him, and then raped her. Even after that, Defendant did not release the

victim or bring her to a safe place. Indeed, the only reason this kidnapping ended when it did is

because the victim was able to escape and call for help.

       The Sentencing Guidelines in this case recommend a very significant sentence of

between 360 months and life imprisonment. A sentence in that range is deserved and

appropriate. It properly considers the sentencing factors listed under 18 U.S.C. § 3553(a). Most

importantly, it reflects not only the seriousness of a kidnapping offense, but the enhanced danger

and impact upon the victim when the crime involves sexual assault and the use of a weapon.




                                                 6
       Case: 5:19-cr-00228-SL Doc #: 45 Filed: 02/20/20 7 of 7. PageID #: 278



Accordingly, the United States respectfully recommends that the Court impose a sentence of

imprisonment within the advisory Guidelines range.



                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                            By:      /s/ Peter E. Daly
                                                      Peter E. Daly (OH: 0084745)
                                                      Assistant United States Attorney
                                                      Federal Building
                                                      2 South Main Street
                                                      Akron, OH 44308
                                                      (330) 761-0529
                                                      Peter.Daly@usdoj.gov




                                              7
